FILE COPY




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 14, 2021

                                          No. 04-21-00339-CV

                                 IN RE ROLANDO H. BRIONES, II

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-16615
                               Honorable Tina Torres, Judge Presiding


                                             ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

                   On August 20, 2021, we issued an order inviting the real party in interest to file a
           response to relator’s petition for writ of mandamus by September 9, 2021. The real party
           in interest filed an unopposed motion requesting an extension of that deadline until
           October 11, 2021. After consideration, we GRANT the real party in interest’s motion and
           ORDER her to file her response by October 11, 2021.


           It is so ORDERED September 14, 2021.

                                                                        PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT